Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         14-OCT-2022
                                                         11:13 AM
                                                         Dkt. 50 ODDP



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   SOF-XI KAUAI PV GOLF, L.P.,
           a Delaware limited partnership, Petitioner,

                                 vs.

              THE HONORABLE KATHLEEN N.A. WATANABE,
        Judge of the Circuit Court of the Fifth Circuit,
                State of Hawai#i, Respondent Judge,

                                 and

   LORRAINE MULL, as Trustee of the Lorraine S. Mull Revocable
  Trust; and FRANCES R. WHITE, as Co-Trustee of the Andrew and
      Frances White Trust dated April 11, 2019, Respondents.


                        ORIGINAL PROCEEDING
                    (CASE NO. 5CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
      (By: Recktenwald, C.J., McKenna, Wilson, and Eddins, JJ.,
    and Circuit Judge Kuriyama, in place of Nakayama, J., recused)

          Upon consideration of the petition for a writ of
mandamus, filed on August 30, 2022, the documents attached and
submitted in support, and the record, the Respondent Judge had
jurisdiction to consider whether the circuit court had
jurisdiction, and it was within the Respondent Judge’s discretion
to grant or deny a motion to dismiss for lack of jurisdiction.
     If Petitioner disagreed with the Respondent Judge’s ruling
on a motion to dismiss, Petitioner had alternative means to seek
relief by pursuing an interlocutory appeal.    See Hawai#i Revised
Statutes § 641-1(b); Hawai#i Rules of Appellate Procedure Rule
4(a)(1).   A writ of mandamus is not intended to be used in lieu
of normal appellate procedures.
     The Findings of Fact, Conclusions of Law, and Order granting
the second motion for order to show cause, filed on August 24,
2022, which was filed after and based in part on the August 2,
2022 hearing, does not require the production of work product.
See State v. Milne, 149 Hawai#i 329, 335, 489 P.3d 433, 439
(2021) (“[A] judge’s written order generally controls over its
oral statements.”).   The Order instead requires Petitioner to
provide a privilege log at the time of document production, which
does not constitute a flagrant and manifest abuse of discretion.
See Hawai#i Rules of Civil Procedure Rule 26(b)(6).     An
extraordinary writ is thus not warranted.    See Kema v. Gaddis, 91
Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999).    Accordingly,
           It is ordered that the petition is denied.
           DATED: Honolulu, Hawai#i, October 14, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins
                                      /s/ Christine E. Kuriyama




                                  2